


Exhibit 10.17

 

2000 IAC/InterActiveCorp

 

Fee Deferral Plan for Non-Employee Directors

 

(Formerly, Called “USA Networks, Inc. Deferred Compensation Plan for
Non-Employee Directors”)

 

Amended and Restated Effective December 17, 2008

 

--------------------------------------------------------------------------------


 


1.                                       PURPOSE.  THE PURPOSE OF THE 2000
IAC/INTERACTIVECORP DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(FORMERLY, CALLED THE “USA NETWORKS, INC. DEFERRED COMPENSATION PLAN FOR
NON-EMPLOYEE DIRECTORS”) (THE “PLAN”) IS TO PROVIDE NON-EMPLOYEE DIRECTORS OF
IAC/INTERACTIVECORP (OR ANY SUCCESSOR THERETO) (THE “COMPANY”) WITH AN
OPPORTUNITY TO DEFER DIRECTOR FEES (AS DEFINED IN PARAGRAPH 4(B) BELOW).


 


2.                                       EFFECTIVE DATE.  THE PLAN BECAME
EFFECTIVE UPON APPROVAL BY BOTH THE BOARD OF DIRECTORS AND THE STOCKHOLDERS OF
THE COMPANY.


 


3.                                       ELIGIBILITY.  ANY MEMBER (A “DIRECTOR”)
OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) WHO IS NOT AN EMPLOYEE OF
THE COMPANY OR OF ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY IS ELIGIBLE TO
PARTICIPATE IN THE PLAN


 


4.                                       ELECTION TO DEFER COMPENSATION.


 


A.                                       TIME OF ELIGIBILITY.  AN ELECTION TO
DEFER COMPENSATION SHALL BE MADE BY A NOMINEE FOR ELECTION AS A DIRECTOR WHO IS
NOT THEN SERVING AS A DIRECTOR PRIOR TO THE TIME OF ELECTION TO THE BOARD FOR
THE RELEVANT ELECTED TERM AND PRIOR TO THE RIGHT TO RECEIVE ANY COMPENSATION
WITH RESPECT TO SUCH TERM PROVIDED THAT SUCH ELECTION SHALL ONLY APPLY TO
COMPENSATION EARNED FOR SERVICES PERFORMED AFTER THE DATE OF SUCH ELECTION.  A
DIRECTOR WHO HAS NOT PREVIOUSLY ELECTED TO DEFER RECEIPT OF COMPENSATION OR WHO
HAS SUBSEQUENTLY DISCONTINUED SUCH ELECTION MAY ELECT TO DEFER COMPENSATION BY
GIVING NOTICE PRIOR TO NOVEMBER 1 OF EACH YEAR, BUT ANY SUCH ELECTION SHALL ONLY
BE EFFECTIVE FOR COMPENSATION PAYABLE DURING THE CALENDAR YEAR FOLLOWING SUCH
NOTICE AND THEREAFTER.  AN ELECTION SHALL CONTINUE IN EFFECT UNTIL THE END OF
THE PARTICIPANT’S SERVICE AS A DIRECTOR OR UNTIL THE END OF THE CALENDAR YEAR
DURING WHICH THE DIRECTOR GIVES THE COMPANY WRITTEN NOTICE OF THE DISCONTINUANCE
OF THE ELECTION, WHICHEVER SHALL OCCUR FIRST.  SUCH A NOTICE OF DISCONTINUANCE
SHALL OPERATE PROSPECTIVELY FROM THE FIRST DAY OF THE CALENDAR YEAR FOLLOWING
THE GIVING OF NOTICE REFERRED TO IN THE PRECEDING SENTENCE, AND COMPENSATION
PAYABLE DURING ANY SUBSEQUENT CALENDAR YEAR SHALL NOT BE DEFERRED (ABSENT ANY
TIMELY FUTURE DEFERRAL ELECTION), BUT COMPENSATION THERETOFORE DEFERRED SHALL
CONTINUE TO BE WITHHELD AND SHALL BE PAID IN ACCORDANCE WITH THE NOTICE OF
ELECTION PURSUANT TO WHICH IT WAS WITHHELD.


 


B.                                      AMOUNT OF DEFERRAL.  A PARTICIPANT MAY
ELECT TO DEFER RECEIPT OF ALL OR A SPECIFIED PORTION OF THE ANNUAL RETAINER FEE
RECEIVABLE BY SUCH DIRECTOR FOR SERVICE AS A DIRECTOR OF THE COMPANY AND ALL
MEETING ATTENDANCE FEES (WHICH SHALL INCLUDE COMPENSATION AND AUDIT COMMITTEE
MEETING ATTENDANCE FEES) RECEIVABLE BY SUCH DIRECTOR THAT ARE OTHERWISE PAYABLE
TO THE PARTICIPANT IN CASH (THE “DIRECTOR FEES”).


 


C.                                       MANNER OF ELECTING DEFERRAL.  A
PARTICIPANT SHALL ELECT TO DEFER DIRECTOR FEES BY GIVING WRITTEN NOTICE TO THE
COMPANY IN THE FORM ATTACHED HERETO AS EXHIBIT A.  SUCH NOTICE SHALL INCLUDE:


 


 (I)                             THE PERCENTAGE OR AMOUNT OF ANNUAL FEES TO BE
DEFERRED (THE “DEFERRED FEES”);


 


(II)                             AN ALLOCATION OF THE DEFERRAL BETWEEN THE “CASH
FUND” OR “SHARE UNITS”; AND

 

2

--------------------------------------------------------------------------------


 


(III)                               IN THE CASE OF A PARTICIPANT’S INITIAL
ELECTION ONLY, AN ELECTION OF A LUMP-SUM PAYMENT OR OF A NUMBER OF ANNUAL
INSTALLMENTS (NOT TO EXCEED FIVE) FOR THE PAYMENT OF THE DEFERRED FEES (PLUS THE
AMOUNTS (IF ANY) CREDITED UNDER SECTION 5), WITH SUCH LUMP-SUM PAYMENT OR THE
FIRST INSTALLMENT PAYMENT OCCURRING ON THE LATER OF (A) THE CALENDAR YEAR
FOLLOWING THE CALENDAR YEAR IN WHICH THE PARTICIPANT’S SEPARATION FROM SERVICE
OCCURS (BUT NOT EARLIER THAN JANUARY 15TH OF SUCH YEAR) OR (B) THE FIRST DAY OF
THE SEVENTH MONTH FOLLOWING THE DATE ON WHICH THE PARTICIPANT’S SEPARATION FROM
SERVICE OCCURS (AND OTHERWISE IN COMPLIANCE WITH APPLICABLE LAW), WITH ANY
SUCCESSIVE ANNUAL INSTALLMENT PAYMENTS TO BE MADE NOT EARLIER THAN
JANUARY 15TH OF EACH SUCH YEAR.  ANY PAYMENT ELECTION MADE BY A PARTICIPANT IN
CONNECTION WITH HIS OR HER INITIAL ELECTION TO PARTICIPATE IN THE PLAN SHALL
APPLY TO ALL DEFERRED FEES, WHETHER COVERED BY THE INITIAL DEFERRAL ELECTION OR
A SUBSEQUENT DEFERRAL ELECTION; PROVIDED, HOWEVER, THAT THIS PARAGRAPH
4(C)(III) SHALL NOT PRECLUDE SUBSEQUENT MODIFICATIONS TO THE PAYMENT ELECTION
DESCRIBED IMMEDIATELY ABOVE THAT ARE MADE IN CONNECTION WITH A PARTICIPANT’S
SEPARATION FROM SERVICE AND IN COMPLIANCE WITH PARAGRAPH (D) BELOW.


 


D.                                      CHANGE IN DEFERRAL.  A PARTICIPANT MAY
CHANGE HIS OR HER PAYMENT ELECTION IN ACCORDANCE WITH THE FOLLOWING
REQUIREMENTS:


 


  (I)                               SUBJECT TO CLAUSES (II) AND (III) OF THIS
PARAGRAPH (D), SUCH ELECTION MAY NOT TAKE EFFECT UNTIL THE TWELVE (12) MONTH
ANNIVERSARY OF THE DATE THE ELECTION IS MADE AND FILED WITH THE SECRETARY OF THE
COMPANY USING A FORM PRESCRIBED BY THE COMPANY;


 


 (II)                               SUCH LUMP-SUM PAYMENT OR THE FIRST
INSTALLMENT PAYMENT SHALL NOT BE MADE LESS THAN FIVE (5) YEARS AFTER THE DATE
THAT THE PARTICIPANT’S DEFERRED FEES (PLUS THE AMOUNTS (IF ANY) CREDITED UNDER
SECTION 5) WOULD HAVE BEEN PAID PURSUANT TO PARAGRAPH (C)(III) ABOVE (OR SUCH
LATER YEAR IF A PRIOR MODIFICATION WAS MADE PURSUANT TO THIS PARAGRAPH); AND


 


(III)                               ANY NEW ELECTION SHALL NOT BE EFFECTIVE
UNLESS MADE AT LEAST TWELVE (12) MONTHS PRIOR TO THE YEAR IN WHICH THE PAYMENT
OF THE DEFERRED FEES (PLUS THE AMOUNTS (IF ANY) CREDITED UNDER SECTION 5) WOULD
OTHERWISE COMMENCE.


 


5.                                       DEFERRED COMPENSATION ACCOUNT.  THE
COMPANY SHALL ESTABLISH A BOOK-ENTRY ACCOUNT FOR EACH PARTICIPANT TO RECORD THE
PARTICIPANT’S DEFERRED FEES (THE “ACCOUNT”).


 


A.                                       FOR DEFERRED FEES ALLOCATED BY THE
PARTICIPANT TO THE CASH FUND:


 


 (I)                                  AT THE TIME THE DIRECTOR FEES WOULD
OTHERWISE HAVE BEEN PAYABLE, THE ACCOUNT WILL BE CREDITED WITH THE AMOUNT OF THE
DEFERRED FEES, RECEIPT OF WHICH THE PARTICIPANT HAS ELECTED TO DEFER, AND


 


(II)                                  AT THE END OF EACH CALENDAR YEAR OR
TERMINAL PORTION OF A YEAR, THE ACCOUNT WILL BE CREDITED WITH DEEMED INTEREST,
AT AN ANNUAL RATE EQUIVALENT TO THE WEIGHTED AVERAGE PRIME OR BASE LENDING RATE
OF JP MORGAN CHASE BANK (INCLUDING ANY SUCCESSOR THERETO OR SUCH OTHER FINANCIAL
INSTITUTION THAT MAY BE SELECTED FROM

 

3

--------------------------------------------------------------------------------


 


TIME TO TIME BY THE SECRETARY OF THE COMPANY IN ACCORDANCE WITH PARAGRAPH 10 OF
THE PLAN AND IN ACCORDANCE WITH APPLICABLE LAW) FOR THE RELEVANT YEAR OR PORTION
THEREOF (THE “INTEREST EQUIVALENTS”), UPON THE AVERAGE DAILY BALANCE IN THE
ACCOUNT DURING SUCH YEAR OR PORTION THEREOF.


 


B.                                      FOR DEFERRED FEES ALLOCATED BY THE
PARTICIPANT TO SHARE UNITS:


 


(I)                                     AT THE TIME THE DIRECTOR FEES WOULD
OTHERWISE HAVE BEEN PAYABLE, (A) THE ACCOUNT WILL BE CREDITED WITH THE AMOUNT OF
THE DEFERRED FEES, RECEIPT OF WHICH THE PARTICIPANT HAS ELECTED TO DEFER AND
(B) SUCH AMOUNT OF DEFERRED FEES SHALL BE CONVERTED ON SUCH DATE IN BOOK ENTRY
TO A NUMBER OF “SHARE UNITS” (COMPUTED TO THE NEAREST 1/1000 OF A SHARE) EQUAL
TO THE NUMBER OF SHARES OF COMMON STOCK, PAR VALUE $0.001 PER SHARE (“COMMON
STOCK”), OF THE COMPANY THAT COULD HAVE BEEN PURCHASED ON SUCH DATE WITH SUCH
AMOUNT OF DEFERRED FEES, USING THE CLOSING PRICE FOR THE COMMON STOCK ON SUCH
DATE (OR, IF SUCH DATE IS NOT A TRADING DAY, ON THE NEXT PRECEDING TRADING DAY)
ON THE NASDAQ STOCK MARKET’S NATIONAL MARKET SYSTEM (“NASDAQ”) OR, IF THE COMMON
STOCK IS NOT THEN LISTED OR QUOTED ON NASDAQ, THE PRINCIPAL STOCK EXCHANGE ON
WHICH THE COMMON STOCK IS THEN TRADED;


 


(II)                                  ON EACH DATE ON WHICH A CASH DIVIDEND IS
PAID ON THE COMMON STOCK, THE ACCOUNT WILL BE CREDITED WITH THE NUMBER OF SHARE
UNITS (COMPUTED TO THE NEAREST 1/1000 OF A SHARE) WHICH THEORETICALLY COULD HAVE
BEEN PURCHASED WITH THE AMOUNT OF DIVIDENDS PAYABLE ON THE NUMBER OF SHARES OF
COMMON STOCK EQUAL TO THE NUMBER OF SHARE UNITS IN THE PARTICIPANT’S ACCOUNT
IMMEDIATELY PRIOR TO THE PAYMENT OF SUCH CASH DIVIDEND; THE NUMBER OF ADDITIONAL
SHARE UNITS SHALL BE CALCULATED AS IN PARAGRAPH 5(B)(I) ABOVE, PROVIDED THAT,
WITH RESPECT TO THE PAYMENT OF ANY OTHER DIVIDENDS, THE SHARE UNITS IN THE
ACCOUNT SHALL BE ADJUSTED IN THE MANNER PROVIDED IN PARAGRAPH 7(D); AND


 


(III)                               ON THE DATE OF THE OCCURRENCE OF ANY EVENT
DESCRIBED IN PARAGRAPH 7(D) BELOW, THE ACCOUNT WILL BE CREDITED WITH THE NUMBER
OF SHARES UNITS NECESSARY FOR AN EQUITABLE ADJUSTMENT, WHICH ADJUSTMENT SHALL BE
DETERMINED IN ACCORDANCE WITH PARAGRAPHS 7(D) AND 10 OF THE PLAN AND IN
ACCORDANCE WITH APPLICABLE LAW.


 


C.                                       UNLESS OTHERWISE DETERMINED BY THE
SECRETARY OF THE COMPANY IN ACCORDANCE WITH PARAGRAPH 10 OF THE PLAN AND IN
ACCORDANCE WITH APPLICABLE LAW, DEFERRED FEES SHALL BE PAYABLE (AND RELATED
AMOUNTS CREDITED TO PARTICIPANT ACCOUNTS) ON A QUARTERLY BASIS.  EACH PAYMENT
SHALL BE CLASSIFIED AS A “SEPARATE PAYMENT” UNDER SECTION 409A OF THE CODE.


 


6.                                       VALUE OF DEFERRED COMPENSATION
ACCOUNTS.  THE VALUE OF EACH PARTICIPANT’S ACCOUNT ON ANY DATE SHALL CONSIST OF
(A) IN THE CASE OF THE CASH FUND, THE SUM OF THE DEFERRED FEES CREDITED IN
ACCORDANCE WITH PARAGRAPH 5 ABOVE AND THE INTEREST EQUIVALENTS CREDITED THROUGH
SUCH DATE, IF ANY, AND (B) IN THE CASE OF THE SHARE UNITS, THE MARKET VALUE OF
THE CORRESPONDING NUMBER OF SHARES OF COMMON STOCK ON SUCH DATE, DETERMINED
USING THE CLOSING

 

4

--------------------------------------------------------------------------------


 


PRICE FOR THE COMMON STOCK ON SUCH DATE (OR, IF SUCH DATE IS NOT A TRADING DAY,
ON THE NEXT PRECEDING TRADING DAY) ON NASDAQ, OR IF THE COMMON STOCK IS NOT THEN
LISTED OR QUOTED ON NASDAQ, THE PRINCIPAL STOCK EXCHANGE ON WHICH THE COMMON
STOCK IS THEN TRADED.  A PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH INTEREST
EQUIVALENTS OR ADDITIONAL SHARE UNITS, IF ANY, AS APPLICABLE FOR SO LONG AS
THERE IS AN OUTSTANDING BALANCE CREDITED TO THE PARTICIPANT’S ACCOUNT.


 


7.                                       PAYMENT OF DEFERRED COMPENSATION.  NO
PAYMENT MAY BE MADE FROM A PARTICIPANT’S ACCOUNT EXCEPT AS FOLLOWS:


 


A.                                       THE BALANCE OF DEFERRED FEES AND
INTEREST EQUIVALENTS IN A PARTICIPANT’S ACCOUNT CREDITED TO THE CASH FUND SHALL
BE PAID IN CASH IN THE MANNER ELECTED IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH 4(C) ABOVE.  IF ANNUAL INSTALLMENTS ARE ELECTED, THE AMOUNT OF THE
FIRST PAYMENT SHALL BE A FRACTION OF THE BALANCE IN THE PARTICIPANT’S ACCOUNT AS
OF THE DECEMBER 31 OF THE YEAR PRECEDING SUCH PAYMENT, THE NUMERATOR OF WHICH IS
ONE AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF ANNUAL INSTALLMENTS
ELECTED.  THE AMOUNT OF EACH SUBSEQUENT PAYMENT SHALL BE A FRACTION OF THE
BALANCE IN THE PARTICIPANT’S ACCOUNT AS OF DECEMBER 31 OF THE YEAR PRECEDING
EACH SUBSEQUENT PAYMENT, THE NUMERATOR OF WHICH IS ONE AND THE DENOMINATOR OF
WHICH IS THE TOTAL NUMBER OF INSTALLMENTS ELECTED MINUS THE NUMBER OF
INSTALLMENTS PREVIOUSLY PAID.  EACH PAYMENT PURSUANT TO THIS PARAGRAPH
7(A) SHALL INCLUDE INTEREST EQUIVALENTS, BUT ONLY ON THE AMOUNT BEING PAID, FROM
THE PRECEDING DECEMBER 31 TO THE DATE OF PAYMENT.


 


B.                                      THE BALANCE IN A PARTICIPANT’S ACCOUNT
CREDITED TO SHARE UNITS SHALL BE PAID IN THE NUMBER OF ACTUAL SHARES OF COMMON
STOCK EQUAL TO THE WHOLE NUMBER OF SHARE UNITS IN THE PARTICIPANT’S ACCOUNT.  IF
ANNUAL INSTALLMENTS ARE ELECTED, THE WHOLE NUMBER OF SHARES OF COMMON STOCK IN
THE FIRST PAYMENT SHALL BE A FRACTION OF THE NUMBER OF SHARE UNITS IN THE
PARTICIPANT’S ACCOUNT AS OF DECEMBER 31 OF THE YEAR PRECEDING SUCH PAYMENT, THE
NUMERATOR OF WHICH IS ONE AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF
ANNUAL INSTALLMENTS ELECTED.  THE WHOLE NUMBER OF SHARES OF COMMON STOCK IN EACH
SUBSEQUENT PAYMENT SHALL BE A FRACTION OF THE SHARE UNITS IN THE PARTICIPANT’S
ACCOUNT AS OF DECEMBER 31 OF THE YEAR PRECEDING EACH SUBSEQUENT PAYMENT, THE
NUMERATOR OF WHICH IS ONE AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF
INSTALLMENTS ELECTED MINUS THE NUMBER OF INSTALLMENTS PREVIOUSLY PAID.  IF
ANNUAL INSTALLMENTS ARE ELECTED, CASH PAYMENTS IN LIEU OF FRACTIONAL SHARES OF
COMMON STOCK ISSUABLE IN RESPECT OF FRACTIONAL SHARE UNITS, IF APPLICABLE, SHALL
BE MADE WITH THE LAST PAYMENT.


 


C.                                       NOTWITHSTANDING THE ELECTION OF THE
PARTICIPANT PURSUANT TO PARAGRAPH 4(C), IN THE EVENT OF A PARTICIPANT’S DEATH,
DISABILITY OR TO COMPLY WITH ETHICS LAWS OR CONFLICTS OF INTEREST LAWS IN
ACCORDANCE WITH TREASURY REGULATION SECTION 1.409A-3(J)(4)(III) (AN “CONFLICT
EVENT”), THE BALANCE IN THE PARTICIPANT’S ACCOUNT (IN THE CASE OF THE CASH FUND,
INCLUDING INTEREST EQUIVALENTS IN RELATION TO THE ELAPSED PORTION OF THE YEAR IN
WHICH THE PARTICIPANT’S DEATH, DISABILITY OR CONFLICT EVENT OCCURS, IF ANY)
SHALL BE DETERMINED AS OF THE DATE OF DEATH, DISABILITY OR CONFLICT EVENT, AND
SUCH BALANCE SHALL BE PAID IN ONE LUMP-SUM PAYMENT IN CASH IN THE CASE OF THE
CASH FUND OR IN ACTUAL SHARES OF COMMON STOCK IN THE CASE OF SHARE UNITS TO THE
PARTICIPANT OR THE PARTICIPANT’S ESTATE, AS THE CASE MAY BE, AS SOON AS
REASONABLY PRACTICABLE THEREAFTER (AN OTHERWISE IN COMPLIANCE WITH

 

5

--------------------------------------------------------------------------------


 


APPLICABLE LAW) BUT IN NO EVENT LATER THAN THE LATER OF THE LAST DAY OF SUCH
CALENDAR YEAR IN WHICH THE DEATH, CONFLICT EVENT OR DISABILITY OCCURRED OR
NINETY (90) DAYS FOLLOWING THE OCCURRENCE OF THE DEATH, CONFLICT OF INTEREST OR
DISABILITY.


 


D.                                      IN THE EVENT OF ANY MERGER,
CONSOLIDATION, ACQUISITION OF PROPERTY OR SHARES, STOCK RIGHTS OFFERING,
LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE COMPANY OR ANY OF
ITS SUBSIDIARIES, THE BOARD OR THE COMPENSATION AND HUMAN RESOURCES COMMITTEE
(OR SUCH OTHER COMMITTEE AS THE BOARD MAY FROM TIME TO TIME DESIGNATE) (THE
“COMMITTEE”) MAY MAKE SUCH EQUITABLE SUBSTITUTIONS OR ADJUSTMENTS IN THE
AGGREGATE NUMBER OF SHARE UNITS IN A PARTICIPANT’S ACCOUNT, IN THE FORM OR TYPE
OF PROPERTY REPRESENTED BY SUCH SHARE UNITS AND IN THE NUMBER AND KIND OF SHARES
RESERVED FOR ISSUANCE AS THE BOARD OR THE COMMITTEE DEEMS APPROPRIATE.  IN THE
EVENT OF A STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, SEPARATION,
SPINOFF, REORGANIZATION, EXTRAORDINARY DIVIDEND OF CASH OR OTHER PROPERTY, SHARE
COMBINATION, OR RECAPITALIZATION OR SIMILAR EVENT AFFECTING THE CAPITAL
STRUCTURE OF THE COMPANY, THE COMMITTEE OR THE BOARD SHALL MAKE SUCH
SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND EQUITABLE TO THE
AGGREGATE NUMBER OF SHARE UNITS IN A PARTICIPANT’S ACCOUNT, IN THE FORM OR TYPE
OF PROPERTY REPRESENTED BY SUCH SHARE UNITS AND IN THE NUMBER AND KIND OF SHARES
RESERVED FOR ISSUANCE.  ANY SUCCESSOR CORPORATION OR OTHER ACQUIRER OF THE
COMPANY SHALL BE REQUIRED TO ASSUME THE COMPANY’S OBLIGATIONS HEREUNDER AND
SUBSTITUTE AN APPROPRIATE NUMBER OF SHARES OF STOCK OR OTHER EQUITY MEASURE OF
SUCH SUCCESSOR ENTITY FOR SHARE UNITS.


 


8.                                       PARTICIPANT’S RIGHTS UNSECURED.  THE
RIGHT OF A PARTICIPANT TO RECEIVE ANY UNPAID PORTION OF THE PARTICIPANT’S
ACCOUNT, WHETHER THE CASH FUND OR SHARE UNITS, SHALL BE AN UNSECURED CLAIM
AGAINST THE GENERAL ASSETS OF THE COMPANY.


 


9.                                       NONASSIGNABILITY.  THE RIGHT OF A
PARTICIPANT TO RECEIVE ANY UNPAID PORTION OF THE PARTICIPANT’S ACCOUNT SHALL NOT
BE ASSIGNED, TRANSFERRED, PLEDGED OR ENCUMBERED OR BE SUBJECT IN ANY MANNER TO
ALIENATION OR ANTICIPATION.


 


10.                                 ADMINISTRATION.  THIS PLAN SHALL BE
ADMINISTERED BY THE SECRETARY OF THE COMPANY, WHO SHALL HAVE THE AUTHORITY TO
ADOPT RULES AND REGULATIONS FOR CARRYING OUT THE PLAN AND TO INTERPRET, CONSTRUE
AND IMPLEMENT THE PROVISIONS THEREOF.


 


11.                                 STOCK SUBJECT TO PLAN.  THE TOTAL NUMBER OF
SHARE UNITS THAT MAY BE CREDITED TO THE ACCOUNTS OF ALL ELIGIBLE DIRECTORS, AND,
SUBJECT TO SECTION 7(D) OF THE PLAN, THE TOTAL NUMBER OF SHARES OF COMMON STOCK
RESERVED AND AVAILABLE FOR ISSUANCE, UNDER THE PLAN SHALL BE 100,000.


 


12.                                 CONDITIONS UPON ISSUANCE OF COMMON STOCK. 
SHARES OF COMMON STOCK SHALL NOT BE ISSUED PURSUANT TO THE PLAN UNLESS THE
ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT HERETO SHALL COMPLY WITH ALL
RELEVANT PROVISIONS OF LAW, INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, AND THE REQUIREMENTS OF ANY STOCK EXCHANGE
UPON WHICH THE SHARES OF COMMON STOCK MAY THEN BE LISTED, AND SHALL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.

 

6

--------------------------------------------------------------------------------


 


13.                                 AMENDMENT AND TERMINATION.  THIS PLAN MAY BE
AMENDED, MODIFIED OR TERMINATED AT ANY TIME BY THE BOARD OF DIRECTORS OF THE
COMPANY; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, MODIFICATION OR TERMINATION
SHALL, WITHOUT THE CONSENT OF A PARTICIPANT, ADVERSELY AFFECT SUCH PARTICIPANT’S
RIGHTS WITH RESPECT TO AMOUNTS THERETOFORE ACCRUED TO THE PARTICIPANT’S ACCOUNT
AND ANY AMENDMENT OR TERMINATION OF THE PLAN SHALL BE EFFECTED IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.


 


14.                                 SECTION 409A OF THE CODE.


 


A.                                       THE TERMS AND CONDITIONS OF THE PLAN
ARE INTENDED TO COMPLY (AND SHALL BE INTERPRETED IN ACCORDANCE) WITH
SECTION 409A OF THE CODE AND THE REGULATIONS THEREUNDER.


 


B.                                      FOR PURPOSES OF THIS PLAN, “SEPARATION
FROM SERVICE” SHALL MEAN A “SEPARATION FROM SERVICE,” AS DEFINED IN SECTION 409A
OF THE CODE.


 


C.                                       NO ACTION SHALL BE TAKEN UNDER THE PLAN
THAT WILL CAUSE ANY ACCOUNT TO FAIL TO COMPLY IN ANY RESPECT WITH SECTION 409A
OF THE CODE WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT.


 


D.                                      ANY ADJUSTMENTS TO SHARE UNITS AND/OR
CASH PAYMENTS MADE PURSUANT TO PARAGRAPH 7(D) SHALL BE MADE (I) IN COMPLIANCE
WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND (II) IN SUCH A MANNER AS
TO ENSURE THAT AFTER SUCH ADJUSTMENT AND/OR CASH PAYMENT THE SHARE UNITS OR
DEFERRED FEES COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE.


 


E.                                       NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN TO THE CONTRARY, IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE AT THE
TIME OF HIS OR HER SEPARATION FROM SERVICE, ANY PAYMENT TO BE MADE TO A
PARTICIPANT UPON HIS OR HER SEPARATION FROM SERVICE SHALL BE DELAYED UNTIL THE
EARLIER OF (I) FIRST DAY OF THE SEVENTH MONTH FOLLOWING HIS OR HER SEPARATION
FROM SERVICE OR (II) DEATH..  FOR PURPOSES OF THIS PLAN, “SPECIFIED EMPLOYEE”
SHALL MEAN ANY PARTICIPANT WHO IS A “KEY EMPLOYEE” (AS DEFINED IN CODE
SECTION 416(I) WITHOUT REGARD TO PARAGRAPH (5) THEREOF), AS DETERMINED BY THE
COMPANY IN ACCORDANCE WITH ITS UNIFORM POLICY WITH RESPECT TO ALL ARRANGEMENTS
SUBJECT TO CODE SECTION 409A, BASED UPON THE TWELVE (12) MONTH PERIOD ENDING ON
EACH DECEMBER 31ST.  ALL PARTICIPANTS WHO ARE DETERMINED TO BE KEY EMPLOYEES
UNDER CODE SECTION 416(I)(1)(A)(I), (II) OR (III) (WITHOUT REGARD TO PARAGRAPH
(5) THEREOF) ON DECEMBER 31ST SHALL BE TREATED AS SPECIFIED EMPLOYEES FOR
PURPOSES OF THE PLAN DURING THE TWELVE (12) MONTH PERIOD THAT BEGINS ON THE
FOLLOWING APRIL 1ST.


 


F.                                         FOR PURPOSES OF THIS PLAN,
“DISABILITY” SHALL MEAN A DISABILITY WITHIN THE MEANING OF SECTION 409A OF THE
CODE.

 

7

--------------------------------------------------------------------------------
